FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        August 30, 2017
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
MARIO WILLIAMS,

      Plaintiff - Appellant,

v.
                                                             No. 17-7022
CORRECTIONS CORPORATION OF                      (D.C. No. 6:14-CV-00157-RAW-SPS)
AMERICA, INC.; WILKINSON, Warden;                            (E.D. Okla.)
NURSE STEWART; RAY LARIMER,
Clinical Supervisor,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

      Plaintiff Mario Williams, an Oklahoma inmate proceeding pro se, appeals from

the district court’s grant of summary judgment to Corrections Corporation of America

and three of its employees on his claims of inadequate medical care under the Eighth

Amendment to the United States Constitution. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       Plaintiff alleges that he was mistreated for injuries to his hands sustained during

exercise while he was incarcerated at the Davis Correctional Facility (DCF). The United

States District Court for the Eastern District of Oklahoma held that Plaintiff had not

established that the defendants acted with deliberate indifference, as is necessary for a

constitutional claim under Estelle v. Gamble, 429 U.S. 97, 106 (1976), because, at best,

his claims only “assert[ed] a difference of opinion as to the kind and quality of medical

treatment necessary under the circumstances.” Dist. Ct. Order of Mar. 23, 2017, R. at

300. We agree.

       The prison medical records show the following: Upon being notified of Plaintiff’s

request for medical attention on April 18, 2013, a licensed practical nurse examined his

hands that day and concluded that they were swollen. He was examined again on April

21 by another licensed practical nurse who realigned one of his fingers and determined

that another finger was possibly fractured. Although a follow-up appointment was

scheduled at that time, Plaintiff filed an emergency grievance on April 23, and medical

personnel took three x rays of each hand that day. According to the physician’s report,

the x rays revealed that the hands were normal, with no fractures or dislocations.

Responding to another emergency grievance lodged on April 25, a registered nurse

examined Plaintiff the next day. Plaintiff denied that he was experiencing pain but asked

to see a doctor about a knuckle, saying, “I want to know where my knuckle is.” R. at

298. He was reminded of his upcoming follow-up appointment. Plaintiff submitted yet a

third emergency grievance on May 3—this one requesting that he be taken to a hospital

or a hand specialist. The request was denied, but a doctor asked for Plaintiff’s x-ray films

                                             2
on May 9. On May 15 Plaintiff was transferred to another prison. On May 21 a doctor at

the new prison examined Plaintiff’s hands and concluded that there were no fractures and

that an outside referral was unwarranted. Defendant claims that x rays of his hands taken

on June 6 at his new prison showed two broken fingers.

       On appeal Plaintiff argues that summary judgment should not have been granted

because the district court disregarded (1) evidence that he was never actually seen by a

doctor (as opposed to a nurse) before his transfer, and (2) evidence that later x rays had

proved that his hands were indeed fractured, which presumably could raise an inference

that he had been misdiagnosed and mistreated. But the undisputed evidence shows that

Plaintiff was repeatedly seen by medical personnel at DCF and the x-ray studies taken

while he was there were negative. Thus, the evidence supports nothing more than claims

of medical negligence—not enough for a constitutional claim. See Estelle, 429 U.S. at

106 (“[A] complaint that a physician has been negligent in diagnosing or treating a

medical condition does not state a valid claim of medical mistreatment under the Eighth

Amendment.”).

       We AFFIRM the judgment of the district court. Because we affirm the district

court’s ruling on Plaintiff’s federal claims, we do not disturb its decision to decline to

exercise supplemental jurisdiction over his state-law claim.


                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge


                                              3